Citation Nr: 0531758	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  96-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for a psychiatric 
disability other than PTSD, to include senile dementia, with 
depressive features, secondary to service-connected residuals 
of a shell fragment wound of the occipital skull.


REPRESENTATION

Appellant represented by:	Luis Vidal-Arbona, Esq.


WITNESSES AT HEARING ON APPEAL

F.D.J., A.D.J., and Dr. L.E.





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a nervous condition, 
claimed as secondary to service-connected residuals of shell 
fragment wounds to the occipital scalp, and entitlement to 
service connection for PTSD.

A hearing, at which a brother and two acquaintances of the 
veteran provided testimony on the issues on appeal, was held 
before a hearing officer sitting at the RO in September 1997.  
A transcript of that hearing has been made part of the 
veteran's claims files.

In March 2000, the Board remanded this case to have the 
veteran scheduled for a hearing before a member of the Board.  
Thereafter, two of the veteran's brothers (F.D.J. and A.D.J.) 
and Dr. L.E., a private psychiatrist, provided testimony in 
support of this appeal at a hearing held at the RO before the 
undersigned in August 2002.  A transcript of that hearing has 
been made part of the record. 

The Board remanded the case once again, in July 2003, for 
additional development.  The veteran's claims files have been 
returned to the Board for appellate disposition.  




FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  PTSD is not currently demonstrated.

3.  A psychiatric disability other than PTSD, to include 
senile dementia, with major depressive features, and an 
organic brain syndrome, was not evident during service or 
until many years thereafter, is not shown to have been caused 
by any in-service event, and is not shown to be proximately 
due to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.	PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. §§ 3.303, 3.304 
(f) (2005).

2.	A psychiatric disability other than PTSD, to include 
senile dementia, with major depressive features, and an 
organic brain syndrome, was neither incurred in nor 
aggravated by service, nor proximately due to or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's duties to assist 
and notify

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That law addresses the re-defined notification and 
assistance requirements of VA in the context of claims for 
benefits.

In this regard, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2002 and March 2003, the RO 
notified the veteran of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO specifically asked him, on page 2 of the 
March 2003 VCAA letter, to submit any evidence in his 
possession that pertains to the claims.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
veteran has received adequate VCAA notice.  See Short Bear v.  
Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board notes that VCAA-compliant notice was not provided 
to the veteran prior to the first unfavorable adjudication of 
this case.  However, after VCAA-compliant notice was sent, 
the claims were readjudicated, without "taint" from prior 
adjudications, and the veteran has not claimed, nor shown, 
that he was prejudiced in any way by the untimely, but 
otherwise VCAA-compliant, notices.  Thus, to decide the 
appeal at this time would not be prejudicial to him.  See 
Mayfield v. Nicholson.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claims, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal and has obtained 
medical opinions, necessary for resolution of this appeal.

The Board accordingly finds that VA has complied with the 
VCAA's notification and assistance requirements and has 
obtained and developed all evidence necessary for an 
equitable disposition of the matters on appeal.  The appeal 
is thus ready to be considered on the merits.

Legal analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See 
also 38 U.S.C.A. § 1154(b).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski , 3 Vet. App. 223, 225 
(1992).

The record shows that the veteran served in the Republic of 
Korea during the Korean War and was awarded the Combat 
Infantryman Badge for his services in that nation.  He is 
thus considered a combat veteran and even though his service 
medical records do not show a diagnosis of a psychiatric 
disability, any alleged stressors reportedly having triggered 
his claimed PTSD must be deemed credible, provided they are 
consistent with the circumstances most likely endured during 
the war.

In regards to the veteran's claim seeking service connection 
for PTSD, the Board notes that he has not provided any 
specific stressors to support his claim, other than the 
testimony provided by two acquaintances at the September 1997 
RO hearing confirming the combat circumstances in which they 
all served.

Review of the record shows that the veteran has been 
evaluated on several occasions by VA and has had several 
evaluations from private physicians submitted in support of 
his claim.  In addition, VA and private outpatient treatment 
records, dated from 1970 to 2003, have been received.  At no 
time during this time was the veteran diagnosed as having 
PTSD.  During the 1970's the veteran was diagnosed with 
anxiety or possible schizophrenia, and, over the years, he 
has received diagnoses that include depressive neurosis, 
depression, psychosis not otherwise specified (NOD), and 
major depression with psychotic features.  In 1992, he was 
hospitalized at a VA facility at which time the diagnoses 
were major depression, with psychotic features, and "rule 
out PTSD."

An mental disorders examination was performed by VA in June 
1993.  At that time, the diagnosis was senile dementia, NOS, 
with severe depressive features, and an opinion was rendered 
that there was no evidence to adequately determine the 
etiology of the veteran's neuropsychiatric condition.

On VA PTSD examination in February 1996, it was noted that 
the veteran did not bring up any specific events related to 
his war experiences, although it was acknowledged that he had 
received shell fragment wounds due to a booby trap explosion 
during service.  He was described as a very poor historian, 
who looked somewhat confused, disoriented in time, sad, and 
evidently depressed underneath.  He was deemed incompetent to 
handle his own funds and was diagnosed with an organic mental 
disorder, specifically, senile dementia, with depressive 
features.

An identical diagnosis of senile dementia, with depressive 
features, was given on VA mental disorders re-examination in 
July 1998.  Also, the examiner pointed out that the veteran 
had never been diagnosed with PTSD.

At the August 2002 hearing before the undersigned, no 
testimony was offered by Dr. L.E. regarding whether or not 
the veteran could currently be diagnosed as having PTSD.  
Rather, that testimony centered on whether the shell fragment 
wound residuals of the veteran's skull could have caused his 
organic brain disease.  

As there is no confirmed diagnosis of PTSD of record, the 
claim for service connection for PTSD must be denied on the 
basis of no competent evidence of a current disability.  See 
Brammer.

Regarding the veteran's claim for service connection for a 
psychiatric disability other than PTSD, to include an organic 
brain syndrome and senile dementia, the Board must first 
point out that the veteran is not claiming direct service 
connection for this disability.  (In fact, a claim for direct 
service connection for a nervous condition was denied by the 
RO in September 1993 but, while the veteran initiated an 
appeal of that claim, he did not perfect his appeal, having 
been provided with a statement of the case.  Therefore, a 
claim for service connection on a direct basis is not before 
the Board at this time.)  Rather, he claims that his 
psychiatric disability is proximately due to his service-
connected residuals of a shell fragment wound of the skull.
 
The record shows no evidence of an organic brain syndrome, or 
any other psychiatric disability, during service or for many 
years thereafter.  

In support of his contention that his psychiatric disability 
is proximately due to his service-connected residuals of a 
shell fragment wound of the skull, the veteran has advanced 
several statements from private physicians, including 
statements dated in December 1997 and January 1998, as well 
as testimony by L.E. at his hearing before the undersigned in 
August 2002.  These opinions are based upon findings on MRI 
and CT scan studies that showed atrophic cerebral changes 
that, it is asserted, may be related to a cerebral trauma 
such as sustained by the veteran during service.  In December 
2003, a private physician noted that an MRI performed in 
December 2003 was positive for moderate cerebral atrophy and 
minimal ischemic changes, findings that he opined could be 
secondary to brain trauma, acute anoxia, hypoxian or 
hypoperfusion.  It was noted that any history of a possible 
accident or chronic meningitis could be a major consideration 
in organic brain syndrome.

The July 1998 VA mental disorders examination report shows, 
however, a medical opinion to the effect that the veteran's 
mental disorder was not directly due to the residuals of the 
his 1952 (inservice) scalp wound.  It was noted that the 
service medical records showed no loss of consciousness or 
immediate residuals and that the records did not show 
residuals that were severe enough to cause any disorder such 
as organic brain syndrome.  On psychiatric evaluation, the 
diagnosis was listed, as indicated earlier, as senile 
dementia, with depressive features, and the examiner rendered 
an opinion that there was no evidence in the record that the 
residuals of the veteran's scalp wound could be responsible 
for the current neuropsychiatric condition.

Additionally, a VA neurological disorders examination report, 
also dated in July 1998, reveals the examiner's opinion that 
a trauma to the head such as the one described in the 
veteran's service medical records, without loss of 
consciousness or immediate residuals, cannot be considered 
severe enough to cause any other residual such as an organic 
brain syndrome.

On VA neurological re-examination in November 2004, the 
diagnosis was degenerative brain disease, with atrophy, shown 
on imaging and CT scan in 1992, and MRI in 2003.  An opinion 
was rendered that, despite the fact that head trauma could 
produce brain atrophy, it was known that, clinically, this 
should have been manifested initially or soon after the head 
trauma and remain a static condition.  As it was clear that 
the medical records included a hospitalization report in 1970 
that showed no neurological or mental changes, it was the 
examiner's opinion that the veteran's primary degenerative 
brain disease, with ishemic microinfarcts, was associated 
with hypertension and unrelated to head trauma.  

Thus, on one hand, the record shows that the veteran 
currently manifests organic brain disease that his private 
physicians indicate could be due to the trauma sustained in 
the shell fragment wound during service.  On the other hand, 
three VA physicians (two neurologists and one psychiatrist) 
have stated, unequivocally, that the organic brain disease is 
unrelated to the head trauma because no symptoms were noted 
soon after the incurrence of the injury or in records of 
treatment rendered during the 1970's.  The Board finds the 
opinions of the VA physicians to be more persuasive than the 
private physicians' opinions both because of their 
unequivocal nature and the reasoning provided.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include PTSD.  As 
such, there is no basis for establishing service connection 
for any such disability, and the claim must be denied.

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability other than 
PTSD, to include senile dementia, with depressive features, 
secondary to service-connected residuals of a shell fragment 
wound of the occipital skull, is denied.



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


